Exhibit 10.2

CONFORMED COPY

CASH MANAGEMENT AGREEMENT

Dated as of July 31, 2009

among

PINNACLE TOWERS ACQUISITION HOLDINGS LLC

PINNACLE TOWERS ACQUISITION LLC

GS SAVINGS INC.

GOLDENSTATE TOWERS, LLC

TOWER VENTURES III, LLC

TVHT, LLC

as Issuers,

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Indenture Trustee and as Central Account Bank,

and

CROWN CASTLE USA INC.,

as Manager



--------------------------------------------------------------------------------

CASH MANAGEMENT AGREEMENT

CASH MANAGEMENT AGREEMENT (this “Agreement”), dated as of July 31, 2009, among
the Issuers signatory hereto (together with the direct and indirect subsidiaries
of such Issuers, if any, collectively, the “Issuers”), THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., a national banking association, as indenture trustee
(in such capacity, the “Indenture Trustee”) and as bank (in such capacity, the
“Central Account Bank”), and CROWN CASTLE USA INC., a Pennsylvania corporation
(the “Manager”). This Agreement replaces the Cash Management Agreement, dated as
of December 7, 2004, by and among each of the entities listed on the signature
pages thereto under the heading “Borrowers”, Towers Finco III LLC, LaSalle Bank
National Association and Global Signal Services LLC.

W I T N E S S E T H:

WHEREAS, pursuant to that certain indenture by and among the Issuers, the
Guarantor and the Indenture Trustee dated as of the date of this Agreement
(together with all amendments and supplements thereto, the “Indenture”) the
Issuers issued Notes upon the terms and subject to the conditions set forth
therein (the “Notes”);

WHEREAS the Notes are secured by, among other things, (i) the pledge of certain
equity interests of the Issuers set forth in the Pledge and Security Agreement
(as defined in the Indenture), (ii) the pledge of certain accounts and reserves
of the Issuers set forth in the Indenture and (iii) the pledge of certain
personal property of the Issuers set forth in the Security Agreement (as defined
in the Indenture) (such pledges and all extensions, renewals, modifications,
substitutions and amendments thereof, collectively, the “Security Instruments”),
in favor of the Indenture Trustee for the benefit of Noteholders and the other
Secured Parties (as defined in the Pledge Agreement);

WHEREAS, pursuant to the Security Instruments, the Issuers have granted to the
Indenture Trustee a security interest in all of the Issuers’ right, title and
interest in, to and under the Receipts (as defined in the Indenture), due and to
become due to the Issuers or to which the Issuers are now or may hereafter
become entitled, arising out of the Tower Sites or any part or parts thereof;

WHEREAS, the Issuers and the Manager have entered into a Management Agreement
with respect to the Tower Sites, dated as of the date hereof, pursuant to which
the Manager has agreed to manage the Tower Sites;

WHEREAS, in order to fulfill all of the Issuers’ obligations under the
Indenture, the Issuers and the Manager have agreed that all Receipts will be
deposited directly into a Lock Box Account (as defined in the Indenture)
established by the Issuers, transferred to the Central Account (as defined in
the Indenture) established under the Indenture by the Issuers with the Indenture
Trustee and allocated and/or disbursed in accordance with the terms and
conditions hereof and of the Indenture.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

I. DEFINITIONS

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Indenture. As used herein, the following terms shall have the following
definitions:

“Advance Rents Reserve Deposit” means, collectively, the Annual Advance Rents
Reserve Deposit, the Semi-Annual Advance Rents Reserve Deposit and the Quarterly
Advance Rents Reserve Deposit.

“Agreement” means this Cash Management Agreement among the Issuers, the Manager
and the Indenture Trustee, as amended, supplemented or otherwise modified from
time to time.

“Annual Advance Rents Reserve Deposit” means eleven-twelfths (11/12ths) of the
amount of Rent due and paid pursuant to Leases which require that annual Rent
due thereunder be paid in advance during the month of January in each calendar
year; provided, however, if Rents which are required to be delivered as Annual
Advance Rents Reserve Deposits are received late, appropriate adjustments shall
be made taking into consideration amounts which, but for such late payment of
Rent, would have previously been distributed from the Advance Rents Reserve
Sub-Account had such Rents not been paid late.

“Collateral” shall have the meaning ascribed to it in Section 5.1.

“Deposit Account Control Agreement” shall mean a deposit account control
agreement executed by the Issuers for benefit of the Indenture Trustee with
respect to the Lock Box Account.

“Extraordinary Receipts” means any receipts of the Issuers not included within
the definition of Operating Revenues under the Indenture, including, without
limitation, receipts from litigation proceedings and tax certiorari proceedings.

 

2



--------------------------------------------------------------------------------

“Manager Report” shall have the meaning ascribed to it in the Management
Agreement.

“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par (unless the
Issuers deposit into the applicable Sub-Account cash in the amount by which the
purchase price exceeds par), including those issued by any Servicer, the trustee
for any financing of Crown International or any of its Subsidiaries or any of
their respective Affiliates, payable on demand or having a maturity date not
later than the Business Day immediately prior to the date on which the invested
sums are required for payment of an obligation for which the related Sub-Account
was created and meeting one of the appropriate standards set forth below:

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof,
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause (i) must
(A) have a predetermined fixed dollar amount of principal due at maturity that
cannot vary or change, (B) if rated by S&P, not have an “r” highlighter affixed
to their rating, (C) if such investments have a variable rate of interest, have
an interest rate tied to a single interest rate index plus a fixed spread (if
any) and must move proportionately with that index, and (D) not be subject to
liquidation prior to their maturity;

(ii) Federal Housing Administration debentures;

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Student Loan Marketing Association (debt obligations), the
Financing Corp. (debt obligations), and the Resolution Funding Corp. (debt
obligations); provided, however, that the investments described in this clause
(iii) must (A) have a predetermined fixed dollar amount of principal due at
maturity that cannot vary or change, (B) if rated by S&P, not have an “r”
highlighter

 

3



--------------------------------------------------------------------------------

affixed to their rating, (C) if such investments have a variable rate of
interest, have an interest rate tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and (D) not
be subject to liquidation prior to their maturity;

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial or, if higher, then
current ratings assigned to any class of Notes); provided, however, that the
investments described in this clause (iv) must (A) have a predetermined fixed
dollar amount of principal due at maturity that cannot vary or change, (B) if
rated by S&P, not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, have an interest rate tied to a
single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) not be subject to liquidation prior to
their maturity;

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial or, if higher, then current ratings
assigned to any class of Notes); provided, however, that the investments
described in this clause (v) must (A) have a predetermined fixed dollar of
principal due at maturity that cannot vary or change, (B) if rated by S&P, not
have a “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, have an interest rate tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) not be subject to liquidation prior to their maturity;

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investments would not, in and of itself,
result in a downgrade,

 

4



--------------------------------------------------------------------------------

qualification or withdrawal of the initial or, if higher, then current ratings
assigned to any class of Notes) in its highest long-term unsecured debt rating
category; provided, however, that the investments described in this clause
(vi) must (A) have a predetermined fixed dollar amount of principal due at
maturity that cannot vary or change, (B) if rated by S&P, not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, have an interest rate tied to a single interest rate index
plus a fixed spread (if any) and must move proportionately with that index, and
(D) not be subject to liquidation prior to their maturity;

(vii) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial or, if higher, then current ratings
assigned to any class of Notes) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause (vii) must
(A) have a predetermined fixed dollar amount of principal due at maturity that
cannot vary or change, (B) if rated by S&P, not have a “r” highlighter affixed
to their rating, (C) if such investments have a variable rate of interest, have
an interest rate tied to a single interest rate index plus a fixed spread (if
any) and must move proportionately with that index, and (D) not be subject to
liquidation prior to their maturity;

(viii) units of taxable money market funds or mutual funds, which funds are
regulated investment companies, seek to maintain a constant net asset value per
share and have the highest rating from each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency and otherwise
acceptable to each other Rating Agency, as confirmed in writing that such
investment would not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial or, if higher, then current ratings assigned to any
class of Notes) for money market funds or mutual funds; and

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by each Rating Agency, as evidenced by a written
confirmation that the designation of such security, obligation or investment as
a Permitted Investment will not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial or, if higher, then current ratings
assigned to any class of Notes by such Rating Agency;

 

5



--------------------------------------------------------------------------------

provided, however, that such instrument continues to qualify as a “cash flow
investment” pursuant to Code Section 860G(a)(6) earning a passive return in the
nature of interest and no obligation or security shall be a Permitted Investment
if (A) such obligation or security evidences a right to receive only interest
payments or (B) the right to receive principal and interest payments on such
obligation or security are derived from an underlying investment that provides a
yield to maturity in excess of 120% of the yield to maturity at par of such
underlying investment; and provided, further, no obligation or security, other
than an obligation or security constituting real estate assets, cash, cash items
or Government securities pursuant to Code Section 856(c)(4)(A), shall be a
Permitted Investment if the value of such obligation or security exceeds ten
percent (10%) of the total value of the outstanding securities of any one
issuer.

“Quarterly Advance Rents Reserve Deposit” means two-thirds (2/3rds) of the
amount of Rent due and paid pursuant to Leases which require that quarterly Rent
due thereunder be paid in advance during the first (1st) month of each calendar
quarter (i.e., January, April, July and October); provided, however, if Rents
which are required to be delivered as Quarterly Advance Rents Reserve Deposits
are received late, appropriate adjustments shall be made taking into
consideration amounts which, but for such late payment of Rent, would have
previously been distributed from the Advance Rents Reserve Sub-Account had such
Rents not been paid late.

“Securities Accounts” means, collectively, the Central Account and the
Sub-Accounts.

“Semi-Annual Advance Rents Reserve Deposit” means five-sixths (5/6ths) of the
amount of Rent due and paid pursuant to Leases which require that semi-annual
Rent due thereunder be paid in advance; provided, however, if Rents which are
required to be delivered as Semi-Annual Advance Rents Reserve Deposits are
received late, appropriate adjustments shall be made taking into consideration
amounts which, but for such late payment of Rent, would have previously been
distributed from the Advance Rents Reserve Sub-Account had such Rents not been
paid late.

“Sub-Accounts” means, collectively, the Impositions and Insurance Reserve
Sub-Account, the Cash Trap Reserve Sub-Account, the Advance Rents Reserve
Sub-Account, the Loss Proceeds Reserve Sub-Account and any other sub-accounts of
the Central Account which may hereafter be established by the Indenture Trustee
hereunder.

“Tenant Direction Letter” shall have the meaning ascribed to it in
Section 2.2(a).

“Third-Party Receipts” means any sums deposited into the Central Account which
represent funds delivered to the Issuers or the Manager on account of any Person
other than the Issuers, which sums are required to be paid, or reimbursed, to
any such Person by the Issuers or the Manager, and for which the Issuers have
delivered documentation reasonably satisfactory to the Indenture Trustee
establishing the amounts of such Third-Party Receipts.

 

6



--------------------------------------------------------------------------------

“UCC” shall have the meaning ascribed to it Section 5.1(a)(iv).

II. THE ACCOUNTS AND SUB-ACCOUNTS

Section 2.1. Establishment of the Accounts. The Accounts governed by this
Agreement have been established at the Central Account Bank pursuant to Article
III of the Indenture. On the Closing Date, the Indenture Trustee shall deliver
notice to the Lock Box Bank in accordance with Section 2 of the Deposit Account
Control Agreement of the Indenture Trustee’s exercise of control of the Lock Box
Account.

Section 2.2. Deposits into Accounts. The Issuers and the Manager represent,
warrant and covenant that:

 

  (a) To the extent not previously notified, the Issuers shall notify and advise
each Tenant under each Lease to send directly to the deposit box or Lock Box
Account all payments of Receipts pursuant to an instruction letter in the form
of Exhibit A (each a “Tenant Direction Letter”). Pursuant to the Deposit Account
Control Agreement, all available funds on deposit in the Lock Box Account shall
be deposited by the Lock Box Bank into the Central Account by wire transfer (or
transfer via the ACH System) on each Business Day. The Indenture Trustee may
make withdrawals from the Central Account in accordance with Section 3.03 of the
Indenture.

 

  (b) If, notwithstanding the provisions of this Section 2.2, the Issuers, the
Guarantor or the Manager receives any Receipts from any Tower Site, or any
Extraordinary Receipts (for the avoidance of doubt, the proceeds of any
disposition of a Tower Site pursuant to Sections 7.32 and 7.34 of the Indenture
shall be deemed “Receipts” for all intents and purposes under this Agreement and
the Indenture), the Issuers or the Manager shall, or shall cause the Guarantor
to, deposit such amounts in the Lock Box Account within one (1) Business Day of
receipt. Provided no Event of Default has occurred and is then continuing, and
except as otherwise set forth in the Indenture, Extraordinary Receipts shall be
held and applied as “Rents” in accordance with Article V of the Indenture when
and as received.

 

  (c) Prior to the end of each Collection Period, the Issuers (or the Manager on
their behalf) shall instruct the Indenture Trustee to deposit the Advance Rents
Reserve Deposits received in the Central Account during each such Collection
Period into the Advance Rents Reserve Sub-Account. All such deposits into the
Advance Rents Reserve Sub-Account shall be reflected in the Manager Report for
the applicable Collection Period.

 

7



--------------------------------------------------------------------------------

  (d) Without the prior written consent of the Indenture Trustee, neither the
Issuers nor the Manager shall (i) terminate, amend, revoke or modify any Tenant
Direction Letter in any manner whatsoever, or (ii) direct or cause any Tenant or
other Person to pay any amount in any manner other than as provided in the
related Tenant Direction Letter.

 

  (e) The Issuers and the Manager shall cause any Loss Proceeds to be deposited
directly into the Central Account as such proceeds are paid (or, if any such
proceeds are received by the Issuers or the Manager, such proceeds shall be
deposited into the Central Account within two (2) Business Days after receipt
thereof) and such proceeds shall be allocated and disbursed in accordance with
Section 7.06 of the Indenture.

 

  (f) The Issuers, the Manager, the Servicer and the Indenture Trustee shall
cause any Liquidation Proceeds to be deposited directly into the Central Account
as such proceeds are received and such proceeds shall be allocated and disbursed
in accordance with Article V of the Indenture.

Section 2.3. Account Name. The Securities Accounts shall each be in the name of
the Indenture Trustee, as secured party; provided, however, that in the event
the Indenture Trustee resigns or is replaced pursuant to the terms of the
Indenture, the Central Account Bank shall change the name of each Securities
Account to the name of the successor or assignee. The Lock Box Account shall be
in the name of the Issuers, provided, however, that in the event the Indenture
Trustee resigns or is removed in accordance with Section 11.07 of the Indenture,
the Indenture Trustee shall notify Lock Box Bank, and the Issuers and Lock Box
Bank will enter into a deposit account control agreement with successor or
assignee, as secured party. The account number of each Account as of the Closing
Date is set forth on Schedule I hereto.

Section 2.4. Eligible Accounts/Characterization of Accounts. Each Account shall
be an Eligible Account. Each Securities Account is and shall be treated as a
“securities account” as such term is defined in Section 8-501(a) of the UCC. The
Indenture Trustee hereby agrees that each item of property (whether investment
property, financial asset, securities, securities entitlement, instrument, cash
or other property) credited to each Account shall be treated as a “financial
asset” within the meaning of Section 8-102(a)(9) of the UCC. All securities or
other property underlying any financial assets credited to each Account (other
than cash) shall be registered in the name of the Indenture Trustee, endorsed to
the Indenture Trustee or in blank or credited to another securities account
maintained in the name of the Indenture Trustee and in no case will any
financial asset credited to any Account be registered in the name of the Issuers
or the Manager, payable to the order of the Issuers or the Manager or specially
endorsed to the Issuers or the Manager.

 

8



--------------------------------------------------------------------------------

Section 2.5. Permitted Investments. Sums on deposit in the Securities Accounts
shall be invested in Permitted Investments. Except during the existence and
continuance of any Event of Default, the Manager shall have the right to direct
the Indenture Trustee to invest sums on deposit in the Securities Accounts in
Permitted Investments; provided, however, in no event shall the Manager direct
the Indenture Trustee to make a Permitted Investment if the maturity date of
that Permitted Investment is later than the date on which the invested sums are
required for payment of an obligation for which the Account was created. After
an Event of Default and during the continuance thereof, the Indenture Trustee
may invest sums on deposit in the Securities Accounts in Permitted Investments.
The Issuers hereby irrevocably authorize the Indenture Trustee to apply any
interest or income earned from Permitted Investments to the Central Account for
payment in accordance with the priorities set forth in Section 5.01(a) of the
Indenture. The amount of actual losses sustained on a liquidation of a Permitted
Investment shall be deposited into the Central Account by the Issuers no later
than three (3) Business Days following such liquidation. The Issuers shall be
responsible for payment of any federal, state or local income or other tax
applicable to income earned from Permitted Investments. Any interest, dividends
or other earnings which may accrue on the Securities Accounts shall be added to
the balance in the applicable Account and allocated and/or disbursed in
accordance with the terms hereof.

Section 2.6. Third-Party Receipts. Sums on deposit in the Central Account
representing Third-Party Receipts shall be released to the Issuers upon receipt.
The Issuers covenant that all Third-Party Receipts released to the Issuers shall
be paid to the Person or Persons to which such Third-Party Receipts are due not
later than ten (10) Business Days after receipt thereof. Within thirty (30) days
of the written request of the Indenture Trustee, the Issuers shall deliver
evidence reasonably satisfactory to the Indenture Trustee that all Third-Party
Receipts released to the Issuers pursuant to this Section 2.6 have been
delivered to the appropriate Person.

III. DEPOSITS

Section 3.1. Initial Deposits.

 

  (a) The Issuers shall deposit in the Impositions and Insurance Reserve
Sub-Account on the date hereof the amount of $650,000.00.

 

  (b) The Issuers shall deposit in the Advance Rents Reserve Sub-Account on the
date hereof the amount of $2,970,000.00.

Section 3.2. Additional Deposits. The Issuers shall make such additional
deposits into the Accounts as may be required by the Indenture.

 

9



--------------------------------------------------------------------------------

Section 3.3. Application of Funds from the Central Account.

 

  (a) Based solely on written instructions from the Servicer, funds on deposit
in the Central Account shall be applied in accordance with Article V of the
Indenture. All distributions to the Issuers or the Manager shall be in
accordance with the wiring instructions attached hereto as Exhibit B, or such
other wiring instructions as the Issuers or the Manager may hereafter provide to
the Indenture Trustee by written notice in accordance with the terms hereof.

 

  (b) If there are insufficient funds in the Central Account for the deposits
required by Section 5.01(a), clauses first, second, fifth (assuming payments
will be made in accordance with clauses third and fourth) and seventh (assuming
payments will be made in accordance with clause sixth) of the Indenture on or
before the Payment Date when due, the Issuers shall deposit the amount of such
deficiency into the Central Account on or before the Business Day preceding such
Payment Date. Under no circumstances shall the Indenture Trustee be required to
utilize the Cash Trap Reserve to cure any deficiencies in any Sub-Accounts. To
the extent sufficient funds are included within the applicable Sub-Accounts (or,
if not sufficient, the Issuers deposit the amount of any such deficiency
pursuant to this Section 3.3(b)) the Issuers shall be deemed to have satisfied
the obligations of the Issuers to make the related deposit under the Indenture.

 

  (c) The Issuers shall use all disbursements made to them under Section 5.01
(a) clauses fifth and seventh of the Indenture solely to pay Operating Expenses
(other than (A) Impositions and Insurance Premiums and (B) Management Fees).
Three (3) Business Days prior to the applicable Payment Date, the Manager shall
issue a request to the Servicer that a disbursements be made pursuant to
Section 5.01(a) clause seventh of the Indenture. The Servicer shall, in
accordance with the Servicing Standard, approve such request and indicate its
approval, if any, by including the amount to be disbursed pursuant to
Section 5.01(a) clause seventh of the Indenture in the Servicer Report.

 

  (d) Upon the expiration of a Cash Trap Condition in accordance with
Section 4.05 of the Indenture, any funds remaining in the Cash Trap Reserve
Sub-Account shall be returned to the Issuers provided no Event of Default then
exists.

 

  (e) Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default, all funds on deposit in the
Central Account, and any Sub-Accounts thereof shall be disbursed to or as
directed by the Indenture Trustee (based solely on written instruction from the
Servicer); provided, however, that any payments on the Notes will be made in
accordance with the Indenture.

 

10



--------------------------------------------------------------------------------

  (f) On each Payment Date, the Issuers will provide to the Indenture Trustee an
estimate of the amount of the Management Fee that is due and payable on such
Payment Date. Allocations pursuant to Section 5.01(a), clauses sixth and
fifteenth of the Indenture shall be made on the basis of such estimate. If the
actual Management Fee payable on any Payment Date is not equal to the amount
allocated for the payment thereof pursuant to Section 5.01(a), clauses sixth and
fifteenth of the Indenture, then the Management Fee for the Payment Date
immediately following final determination of the applicable Management Fee shall
be adjusted by an amount equal to the deficiency or surplus, as applicable.

IV. PAYMENT OF FUNDS FROM SUB-ACCOUNTS

Section 4.1. Payments From Accounts and Sub-Accounts.

 

  (a) Impositions and Insurance Reserve Sub-Account. Based on a written
instruction from the Servicer, the Indenture Trustee shall withdraw amounts on
deposit in the Impositions and Insurance Reserve Sub-Account and distribute such
amounts as are required to be distributed pursuant to Section 4.03 of the
Indenture.

 

  (b) Cash Trap Reserve Sub-Account. The Indenture Trustee shall withdraw
amounts on deposit in the Cash Trap Reserve Sub-Account and distribute such
amounts as are required to be distributed pursuant to Section 4.05 of the
Indenture.

 

  (c) Loss Proceeds Reserve Sub-Account. The Indenture Trustee shall withdraw
amounts on deposit in the Loss Proceeds Reserve Sub-Account and distribute and
apply such amounts as are required to be distributed or applied pursuant to
Section 7.06 of the Indenture.

 

  (d)

Advance Rents Reserve Sub-Account. Based on a written instruction from the
Servicer, the Indenture Trustee shall cause amounts deposited into the Advance
Rents Reserve Sub-Account to be released to the Central Account on each Payment
Date based upon a ratable allocation of such Advance Rents Reserve Deposit over
the period for which the Annual Advance Rents Reserve Deposit (i.e.,
one-eleventh (1/11 th) per month over the succeeding eleven (11) months), the
Semi-Annual Advance Rents Reserve Deposit (i.e., one fifth (1/5th) per month
over the succeeding five (5) months) and the Quarterly Advance Rents Reserve
Deposit (i.e., one-half (1/2) per month over the succeeding two (2) months) have
been paid which such amounts shall be allocated and disbursed in accordance with
Section 5.01(a) of the Indenture; provided, however, if Rents which are required
to be delivered as Advance Rents Reserve Deposits are received late, appropriate
adjustments shall be made for allocating such Rents over the period for

 

11



--------------------------------------------------------------------------------

 

which such deposits are required, taking into consideration amounts which, but
for such late payment of Rent, would have previously been distributed from the
Advance Rents Reserve Sub-Account had such Rents not been paid late.

Section 4.2. Sole Dominion and Control. The Issuers and the Manager acknowledge
and agree that the Securities Accounts are subject to the sole dominion, control
and discretion of the Indenture Trustee, its authorized agents or designees
subject to the terms hereof. Neither the Issuers nor the Manager shall have any
right of withdrawal with respect to any Account except with the prior written
consent of the Indenture Trustee. Each Issuer acknowledges and agrees that any
agent designated by the Indenture Trustee shall comply with all “entitlement
orders” (as defined in Section 8-102(a)(8) of the UCC) and instructions
originated by the Indenture Trustee without further consent by any Issuer or any
other Person.

V. PLEDGE OF ACCOUNTS

Section 5.1. Security for Obligations. (a) To secure the full and punctual
payment and performance of all Obligations of the Issuers under the Notes, the
Indenture, this Agreement and all other Transaction Documents, the Issuers
hereby grant to the Indenture Trustee a first priority continuing security
interest in and to the following property of the Issuers, whether now owned or
existing or hereafter acquired or arising and regardless of where located (all
of the same, collectively, the “Collateral”):

(i) the Accounts and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held therein, including, without limitation,
all deposits or wire transfers made to the Lock Box Account, the Central
Account, and each of the Sub-Accounts;

(ii) any and all amounts invested in Permitted Investments;

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and

(iv) to the extent not covered by clauses (i), (ii) or (iii) above, all
“proceeds” (as defined under the Uniform Commercial Code as in effect in the
State of New York (the “UCC”)) of any or all of the foregoing.

 

  (b) The Indenture Trustee, shall have with respect to the Collateral, in
addition to the rights and remedies herein set forth, all of the rights and
remedies available to a secured party under the UCC, as if such rights and
remedies were fully set forth herein.

 

12



--------------------------------------------------------------------------------

Section 5.2. Rights on Default. Upon the occurrence and during the continuance
of an Event of Default, without notice from the Indenture Trustee, (a) neither
the Issuers nor the Manager shall have any further right in respect of
(including, without limitation, the right to instruct the Indenture Trustee to
transfer from) the Securities Accounts, (b) the Indenture Trustee (based solely
on written instruction from the Servicer) may liquidate and transfer any amounts
then invested in Permitted Investments to the Securities Accounts or reinvest
such amounts in other Permitted Investments as the Indenture Trustee may
reasonably determine is necessary to perfect or protect any security interest
granted or purported to be granted hereby or to enable the Indenture Trustee to
exercise and enforce the Indenture Trustee’s rights and remedies hereunder with
respect to any Collateral, and (c) the Indenture Trustee (solely at the
direction of the Servicer) may apply any Collateral to any Obligations in such
order of priority as the Indenture Trustee (based solely on written instruction
from the Servicer) may determine in accordance the Indenture.

Section 5.3. Financing Statement; Further Assurances. The Issuers hereby
authorize the Indenture Trustee to file a financing statement or statements in
connection with the Collateral to properly perfect the Indenture Trustee’s
security interest therein to the extent a security interest in the Collateral
may also be perfected by filing. The Issuers agree that at any time and from
time to time, at the expense of the Issuers, the Issuers will promptly execute
and deliver all further instruments and documents, and take (or authorize the
taking of) all further action, that may be reasonably necessary or desirable, or
that the Indenture Trustee may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby
(including, without limitation, any security interest in and to any Permitted
Investments) or to enable the Indenture Trustee to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. In the event of
any change in name, identity or structure of the Issuers, the Issuers shall
notify the Indenture Trustee thereof and hereby authorize the Indenture Trustee
to file and record such UCC financing statements (if any) as are reasonably
necessary to maintain the priority of the Indenture Trustee’s lien upon and
security interest in the Collateral, and shall pay all expenses and fees in
connection with the filing and recording thereof.

Section 5.4. Termination of Agreement. This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until payment and performance in full of the Obligations. Upon payment and
performance in full of the Obligations, this Agreement shall terminate and the
Issuers shall be entitled to the return, at their expense, of such of the
Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof, and the Indenture Trustee shall execute such instruments and
documents as may be reasonably requested by the Issuers to evidence such
termination and the release of the lien hereof including, without limitation,
letters to the Tenants prepared by the Issuers and reasonably acceptable to the
Indenture Trustee rescinding the instructions set forth in the Tenant Direction
Letter and authorization to file UCC-3 termination statements.

 

13



--------------------------------------------------------------------------------

Section 5.5. Representations of the Issuers.

 

  (a) This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Indenture
Trustee, which security interest is prior to all other liens, and is enforceable
as such as against creditors of and purchasers from the Issuers.

 

  (b) The Issuers own and have good and marketable title to the Collateral free
and clear of any lien, claim or encumbrance of any Person except as created
under this Agreement.

 

  (c) Other than the security interest granted to the Indenture Trustee pursuant
to this Agreement or the Security Instruments, the Issuers have not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed the
Collateral. The Issuers have received all consents and approvals required by the
terms of the Collateral to the transfer to the Indenture Trustee of their
interest and rights in the Collateral hereunder.

 

  (d) The Accounts (other than the Lock Box Account which is subject to the
Deposit Account Control Agreement) are not in the name of any person other than
the Indenture Trustee.

 

  (e) The Issuers have not authorized the filing of and are not aware of any
financing statements against the Issuers that include a description of
collateral covering the Collateral other than any financing statement relating
to the security interest granted to the Indenture Trustee hereunder and pursuant
to the Security Instruments or that has been terminated. The Issuers are not
aware of any judgment or tax lien filings against the Issuers.

Section 5.6. Covenants of the Issuers.

 

  (a)

With regard to the Annual Advance Rents Reserve Deposit, the Issuers shall
provide the Indenture Trustee with bills or a statement of amounts due for such
calendar year pursuant to such Leases on or before the fifteenth (15th) day
prior to the commencement of the applicable calendar year which shall be
accompanied by an Officer’s Certificate and such other documents as may be
reasonably required by the Indenture Trustee to establish the amounts required
to be deposited into the Advance Rents Reserve Sub-Account.

 

  (b)

With regard to the Quarterly Advance Rents Reserve Deposit, the Issuers shall
provide the Indenture Trustee with bills or a statement of

 

14



--------------------------------------------------------------------------------

 

amounts due for such calendar quarter pursuant to such Leases on or before the
fifteenth (15th) day prior to the commencement of the applicable calendar
quarter which shall be accompanied by an Officer’s Certificate and such other
documents as may be reasonably required by the Indenture Trustee to establish
the amounts required to be deposited into the Advance Rents Reserve Sub-Account.

 

  (c)

With regard to the Semi-Annual Advance Rents Reserve Deposit, the Issuers shall
provide the Indenture Trustee with bills or a statement of amounts due for such
biannual calendar period pursuant to such Leases on or before the fifteenth
(15th) day prior to the commencement of the applicable biannual calendar period
which shall be accompanied by an Officer’s Certificate and such other documents
as may be reasonably required by the Indenture Trustee to establish the amounts
required to be deposited into the Advance Rents Reserve Sub-Account.

VI. RIGHTS AND DUTIES OF INDENTURE TRUSTEE

Section 6.1. Reasonable Care. Beyond the exercise of reasonable care in the
custody thereof or as otherwise expressly provided herein, the Indenture Trustee
shall not have any duty as to any Collateral in its possession or control as
agent therefor or bailee thereof or any income thereon or the preservation of
rights against any Person or otherwise with respect thereto. The Indenture
Trustee shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Indenture Trustee accords its
own property, it being understood that the Indenture Trustee shall not be liable
or responsible for any loss or damage to any of the Collateral, or for any
diminution in value thereof, by reason of the act or omission the Indenture
Trustee, its Affiliates, agents, employees or bailees (including any act or
failure to act taken at the written direction of the Servicer), except to the
extent that such loss or damage results from the Indenture Trustee’s gross
negligence or willful misconduct. The standards of care, limitation on liability
and rights to indemnities set forth in Article XI of the Indenture shall apply
to the duties and obligations of the Indenture Trustee hereunder.

Section 6.2. Indemnity. The Indenture Trustee, in its capacity as such
hereunder, shall be responsible for the performance only of such duties as are
specifically set forth herein, and no duty shall be implied from any provision
hereof. The Indenture Trustee shall not be under any obligation or duty to
perform any act which would involve it in expense or liability or to institute
or defend any suit in respect hereof, or to advance any of its own monies. The
Issuers, jointly and severally, shall indemnify and hold the Indenture Trustee,
its employees and officers harmless from and against any loss, liability, cost
or damage (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Indenture Trustee in connection with the
transactions contemplated hereby, except to the extent that such loss or damage
results from the Indenture Trustee’s gross negligence or willful misconduct. The
foregoing indemnity shall survive the termination of this Agreement.

 

15



--------------------------------------------------------------------------------

Section 6.3. Reliance. The Central Account Bank shall be protected in acting
upon any notice, resolution, request, consent, order, certificate, report,
opinion, bond or other paper, document or signature reasonably believed by it to
be genuine, and it may be assumed that any Person purporting to act on behalf of
any Person giving any of the foregoing in connection with the provisions hereof
has been duly authorized to do so. The Central Account Bank may consult with
legal counsel, and the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken or suffered
by it hereunder and in good faith in accordance therewith. The Central Account
Bank shall not be liable for any act or omission done or omitted to be done by
the Central Account Bank in reliance upon any instruction, direction or
certification received by the Central Account Bank and without gross negligence
or willful misconduct. The Central Account Bank shall be entitled to execute any
of the powers hereunder or perform any duties hereunder either directly or
through agents or attorneys; provided, however, that the execution of such
powers by any such agents or attorneys shall not diminish, or relieve the
Central Account Bank for, responsibility therefor to the same degree as if the
Central Account Bank itself had executed such powers.

Section 6.4. Resignation of Bank.

 

  (a) The Central Account Bank shall have the right to resign as the Central
Account Bank hereunder upon thirty (30) days’ prior written notice to the
Issuers, the Indenture Trustee and the Servicer, and in the event of such
resignation, the Issuers shall appoint a successor Central Account Bank which
must be an Eligible Bank. No such resignation by the Central Account Bank shall
become effective until a successor Central Account Bank shall have accepted such
appointment and executed an instrument by which it shall have assumed all of the
rights and obligations of the Central Account Bank hereunder. If no such
successor Central Account Bank is appointed within thirty (30) days after
receipt of the resigning Central Account Bank’s notice of resignation, the
resigning Central Account Bank may petition a court for the appointment of a
successor Central Account Bank.

 

  (b)

In connection with any resignation by the Central Account Bank, (i) the
resigning Central Account Bank shall, (A) duly assign, transfer and deliver to
the successor Central Account Bank this Agreement and all cash and Permitted
Investments held by it hereunder, (B) authorize the filing of such financing
statements and shall execute such other instruments prepared by the Issuers and
approved by the Indenture Trustee or prepared by the Indenture Trustee as may be
necessary to assign to the successor Central Account Bank, as agent for the

 

16



--------------------------------------------------------------------------------

 

Indenture Trustee, any security interest in the Collateral existing in favor of
the retiring Central Account Bank hereunder and to otherwise give effect to such
succession and (C) take such other actions as may be reasonably required by the
Indenture Trustee or the successor Central Account Bank in connection with the
foregoing and (ii) the successor Central Account Bank shall establish in the
Indenture Trustee’s name, as secured party, cash collateral accounts, which
shall become the Securities Accounts for purposes of this Agreement upon the
succession of such Central Account Bank, and which Securities Accounts shall
also be “securities accounts” within the meaning of the UCC.

 

  (c) The Indenture Trustee at its sole discretion shall have the right, upon
thirty (30) days notice to the Central Account Bank, to substitute the Central
Account Bank with a successor Central Account Bank reasonably acceptable to the
Issuers that satisfies the requirements of an Eligible Bank or to have one or
more of the Accounts held by another Eligible Bank, provided that such successor
Central Account Bank shall perform the duties of the Central Account Bank
pursuant to the terms of this Agreement.

Section 6.5. Indenture Trustee Appointed Attorney-In-Fact. Upon the occurrence
and during the continuance of an Event of Default, the Issuers hereby
irrevocably constitute and appoint the Indenture Trustee as the Issuers’ true
and lawful attorney-in-fact, coupled with an interest and with full power of
substitution, to execute, acknowledge and deliver any instruments and to
exercise and enforce every right, power, remedy, option and privilege of the
Issuers with respect to the Collateral, and do in the name, place and stead of
the Issuers, all such acts, things and deeds for and on behalf of and in the
name of the Issuers, which the Issuers are required to do hereunder or under the
other Transaction Documents or which the Indenture Trustee may deem reasonably
necessary or desirable to more fully vest in the Indenture Trustee the rights
and remedies provided for herein and to accomplish the purposes of this
Agreement including, without limitation, the filing of any UCC financing
statements or continuation statements in appropriate public filing offices on
behalf of the Issuers, in any of the foregoing cases, upon the Issuers’ failure
to take any of the foregoing actions within fifteen (15) days after notice from
the Indenture Trustee. The foregoing powers of attorney are irrevocable and
coupled with an interest.

Section 6.6. Acknowledgment of Lien/Offset Rights. The Indenture Trustee hereby
acknowledges and agrees with respect to the Securities Accounts that (a) the
Securities Accounts shall be in the name of the Indenture Trustee, (b) all funds
held in the Accounts shall be held for the benefit of the Indenture Trustee as
secured party, (c) the Issuers have granted to the Indenture Trustee, on behalf
of the Secured Parties, a first priority security interest in the Collateral,
(d) the Indenture Trustee shall not disburse any funds from the

 

17



--------------------------------------------------------------------------------

Accounts except as provided herein and in the Indenture, and (e) the Indenture
Trustee shall invest and reinvest any balance of the Securities Accounts in
Permitted Investments in accordance with Section 2.5 hereof.

Section 6.7. Reporting Procedures. The Indenture Trustee shall provide the
Issuers and the Manager with a record of all checks and any other items
deposited to the Central Account or processed for collection. The Indenture
Trustee shall make available a daily credit advice to the Issuers and the
Manager, which credit advice shall specify the amount of each receipt deposited
into the Securities Accounts on such date. The Indenture Trustee shall send or
make available a monthly report to the Issuers and the Manager which monthly
report shall specify the credits and charges to the Securities Accounts for the
previous calendar month.

VII. RESERVED

VIII. MISCELLANEOUS

Section 8.1. Transfers and Other Liens. The Issuers agree that they will not
(i) sell or otherwise dispose of any of the Collateral or (ii) create or permit
to exist any Lien upon or with respect to all or any of the Collateral, except
for the Lien granted under this Agreement or the Transaction Documents.

Section 8.2. Indenture Trustee’s Right to Perform the Obligations of the
Issuers; No Liability of Indenture Trustee. If the Issuers fail to perform any
of the covenants or obligations contained herein, and such failure shall
continue for a period ten (10) Business Days after the Issuers’ receipt of
written notice thereof from the Indenture Trustee, the Indenture Trustee may
itself perform, or cause performance of, such covenants or obligations, and the
reasonable expenses of the Indenture Trustee incurred in connection therewith
shall be payable by the Issuers to the Indenture Trustee. Notwithstanding the
Indenture Trustee’s right to perform certain obligations of the Issuers, it is
acknowledged and agreed that the Issuers retain control of the Tower Sites and
operation thereof and notwithstanding anything contained herein or the Indenture
Trustee’s exercise of any of its rights or remedies hereunder, under the
Transaction Documents or otherwise at law or in equity, the Indenture Trustee
shall not be deemed to be a mortgagee-in-possession nor shall the Indenture
Trustee be subject to any liability with respect to the Tower Sites or otherwise
based upon any claim of lender liability except as a result of the Indenture
Trustee’s gross negligence or willful misconduct.

Section 8.3. No Waiver. The rights and remedies provided in this Agreement and
the other Transaction Documents are cumulative and may be exercised
independently or concurrently, and are not exclusive of any other right or
remedy provided at law or in equity. No failure to exercise or delay by the
Indenture Trustee in exercising any right or remedy hereunder or under the
Transaction Documents shall impair or prohibit the exercise of any such rights

 

18



--------------------------------------------------------------------------------

or remedies in the future or be deemed to constitute a waiver or limitation of
any such right or remedy or acquiescence therein. Every right and remedy granted
to the Indenture Trustee hereunder or by law may be exercised by the Indenture
Trustee at any time and from time to time, and as often as the Indenture Trustee
may deem it expedient. Any and all of the Indenture Trustee’s rights with
respect to the lien and security interest granted hereunder shall continue
unimpaired, and the Issuers shall be and remain obligated in accordance with the
terms hereof, notwithstanding (a) any proceeding of the Issuers under the
Federal Bankruptcy Code or any bankruptcy, insolvency or reorganization laws or
statutes of any state, (b) the release or substitution of Collateral at any
time, or of any rights or interests therein or (c) any delay, extension of time,
renewal, compromise or other indulgence granted by the Indenture Trustee in the
event of any default, with respect to the Collateral or otherwise hereunder. No
delay or extension of time by the Indenture Trustee in exercising any power of
sale, option or other right or remedy hereunder, and no notice or demand which
may be given to or made upon the Issuers by the Indenture Trustee, shall
constitute a waiver thereof, or limit, impair or prejudice the Indenture
Trustee’s right, without notice or demand, to take any action against the
Issuers or to exercise any other power of sale, option or any other right or
remedy.

Section 8.4. Expenses. The Collateral shall secure, and the Issuers shall pay to
the Indenture Trustee in accordance with the time frames set forth in the
Indenture, from time to time, all costs and expenses for which the Issuers are
liable under the Indenture and as follows:

 

  (a) The Issuers agree to compensate the Indenture Trustee for performing the
services described herein pursuant to the Combined Fee Schedule for Services,
dated July 28, 2009, presented by the Indenture Trustee and accepted by the
Issuers.

 

  (b) The Indenture Trustee shall debit the Central Account by the amount of its
fees under advice on a monthly basis or shall include its fees in an account
analysis statement, in accordance with the Indenture.

 

  (c) If insufficient funds are available to cover the amounts due under this
Section 8.4, the Issuers shall pay such amounts to the Indenture Trustee in
immediately available funds within five (5) Business Days of demand by the
Indenture Trustee.

Section 8.5. Amendment. This Agreement may not be changed, terminated or
otherwise varied, except by a writing duly executed by the parties.

Section 8.6. No Waiver. No waiver of any term or condition of this Agreement,
whether by delay, omission or otherwise, shall be effective unless in writing
and signed by the party sought to be charged, and then such waiver shall be
effective only in the specific instance and for the purpose for which given.

 

19



--------------------------------------------------------------------------------

Section 8.7. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their respective successors and
permitted assigns. This Agreement inures to the benefit of the Noteholders and
other Secured Parties as provided in the Indenture.

Section 8.8. Additional Subsidiaries. Any subsidiary of the Issuers or the
Guarantor that is required to become a party hereto pursuant to Section 15.04(d)
of the Indenture shall execute a joinder to this Agreement. Upon execution and
delivery of such joinder by the Indenture Trustee and such subsidiary, such
subsidiary shall become a party hereto with the same force and effect as if
originally a party hereto. The execution and delivery by the Indenture Trustee
and such subsidiary of any such instrument shall require the consent of the
Servicer, such consent not to be unreasonably withheld. The rights and
obligations of each Secured Party and party hereto shall remain in full force
and effect notwithstanding the joinder of any new subsidiary to this Agreement.

Section 8.9. Notices. All notices, demands, requests, consents, approvals and
other communications (any of the foregoing, a “Notice”) required, permitted, or
desired to be given hereunder shall be in writing and delivered to the parties
at the addresses and in the manner provided in Section 16.04 of the Indenture.
Notices to the Central Account Bank shall be addressed as follows:

THE BANK OF NEW YORK MELLON TRUST

COMPANY, N.A.

601 Travis Street, 16th Floor

Houston, Texas 77002

Attention: Corporate Trust Services, re: Pinnacle

Towers Acquisition Holdings LLC.

Section 8.10. Captions. All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.

Section 8.11. Governing Law. This Agreement shall be governed by and construed
and enforced in all respects in accordance with the laws of the State of New
York without regard to conflicts of law principles of such State.

Section 8.12. Counterparts. This Agreement may be executed in any number of
counterparts.

Section 8.13. Inconsistencies. To the extent the terms of this Agreement are
inconsistent with the terms of the Indenture, the terms of the Indenture shall
prevail.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

    ISSUERS:    

PINNACLE TOWERS ACQUISITION HOLDINGS LLC, a

Delaware limited liability company

   

PINNACLE TOWERS ACQUISITION LLC, a Delaware

limited liability company

   

TOWER VENTURES III, LLC, a Tennessee limited liability

company

    GS SAVINGS INC., a Delaware corporation     TVHT, LLC, a Tennessee limited
liability company    

GOLDENSTATE TOWERS, LLC, a Delaware limited

liability company

    By:  

/s/    Jay Brown

    Name:   Jay Brown     Title:   SVP, CFO & Treasurer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

   

INDENTURE TRUSTEE and CENTRAL

ACCOUNT BANK:

   

THE BANK OF NEW YORK MELLON TRUST

COMPANY, N.A.,

a national banking association

    By:  

/s/    Julie Hoffman-Ramos

    Name:   Julie Hoffman-Ramos     Title:   Assistant Treasurer     MANAGER:  
 

CROWN CASTLE USA INC.,

a Pennsylvania corporation

    By:  

/s/    Jay Brown

    Name:   Jay Brown     Title:   SVP, CFO & Treasurer